                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Augustin B.,                                                 Civ. No. 19-296 (ECT/BRT)

               Petitioner,

v.                                                          REPORT AND
                                                        RECOMMENDATION AND
Kevin McAleenan, William P. Barr,                             ORDER
Thomas Homan, Peter Berg, and Joel Brott,

               Respondents.


Augustin Bongono, A099-131-447, Sherburne County Jail, 13880 Business Center Drive,
Elk River, MN 55111, pro se Petitioner.

Ana H. Voss, Esq., Ann M. Bildtsen, Esq., and Friedrich A. P. Siekert, Esq., Assistant
United States Attorneys, counsel for Respondents.


BECKY R. THORSON, United States Magistrate Judge.

                                    INTRODUCTION

               This matter is before the Court on the Petition of Augustin B. for a Writ of

Habeas Corpus under 28 U.S.C. § 2241. (Doc. No. 1, Petition.) The case was referred to

this Court for a Report and Recommendation under 28 U.S.C. § 636 and D. Minn.

LR 72.1. A Report and Recommendation was issued on July 12, 2019. (Doc. No. 38.) By

separate order, the Report and Recommendation was vacated because Petitioner was

removed from the United States on July 30, 2019. For the reasons discussed below, this

Court now recommends that Petitioner’s Petition for habeas corpus relief be dismissed as

moot.
                                     BACKGROUND

       On December 27, 2005, an immigration judge in Denver, Colorado ordered

Petitioner’s removal from the United States of America. (See Doc. No. 6, Decl. of

Richard N. Pryd, Jr. ¶ 12, Ex. B.) On October 4, 2018, ICE Enforcement and Removal

Operations (ERO) arrested Petitioner at the St. Paul, Minnesota field office on advice

from ERO Headquarters that there was a significant likelihood of his removal in the

reasonably foreseeable future. (Id. ¶ 23, Ex. H.)

       On February 7, 2019, Petitioner filed a Petition for Habeas Corpus relief,

requesting that this Court order his release from ICE custody. (Doc. No. 1, Petition.) In

his Petition, he relies on Zadvydas v. Davis, 533 U.S. 678 (2001), for the position that if

his removal is not reasonably foreseeable, his detention is no longer permitted under the

United States Constitution. (Petition at 8-9 (citing Zadvydas, 533 U.S. at 690, 699).)

       On February 19, 2019, this Court ordered Respondents to file a written answer

certifying the true cause and proper duration of Petitioner’s confinement and showing

cause why the writ should not be granted in this case. (Doc. No. 4, 2/19/19 Order.) On

March 21, 2019, the United States filed its response (Doc. No. 5, Resp.); on July 8, 2019,

the United States filed a supplemental response (Doc. No. 30, Supp. Resp.); and on

August 6, 2019, it filed another supplemental response indicating that Petitioner was

removed from the United States by ICE on July 30, 2019, by charter flight, and arguing

that as a consequence, his Petition is now moot. (Doc. No. 44, Third Supp. Resp.; Doc.

No. 45, Third Decl. of Richard N. Pryd. Jr. ¶ 6.)



                                             2
                                        DISCUSSION

       “Article III of the United States Constitution limits the jurisdiction of the federal

courts to actual, ongoing cases and controversies.” Haden v. Pelofsky, 212 F.3d 466, 469

(8th Cir. 2000). “When, during the course of litigation, the issues presented in a case lose

their life . . . and a federal court can no longer grant effective relief, the case is considered

moot.” Id. (internal quotations omitted). The question, then, is whether Petitioner’s

removal effectively moots his request that the Court order his release from detention.

       In Soliman v. U.S. ex rel. INS, 296 F.3d 1237 (11th Cir. 2002), an appeal from a

petition for release from detention was found to be moot when the petitioner was

removed and was no longer being detained. The Eleventh Circuit concluded that “no

order . . . requiring the INS to release [the petitioner] into the community awaiting his

final removal could have any effect.” Id. at 1243.

       The District of Minnesota has also found habeas corpus petitions for release from

detention moot when the petitioners have been removed from the United States. See, e.g.,

Mohamed v. U.S. Dep’t of Homeland Security, No. 13-643 (PAM/JJG), 2013 WL

5888081, at *1–2 (D. Minn. Oct. 31, 2013) (adopting report and recommendation stating

that “[p]etitioner has already been removed to Somalia and therefore his request for

release pending removal is moot”); Hassan v. I.C.E., No. 13-841 (PJS/LIB), 2013 WL

3974522, at *1–2 (D. Minn. Aug. 2, 2013) (adopting report and recommendation citing

Soliman v. U.S. ex rel. INS, 296 F.3d 1237 (11th Cir. 2002)); Orellana v. Napolitano, No.

12-1184 (JRT/AJB), 2012 WL 6006038, at *2 (D. Minn. Nov. 6, 2012) (“Because

[p]etitioner is no longer in state custody, he lacks standing to bring a claim for wrongful

                                               3
detention under 28 U.S.C. § 2241.”), report and recommendation adopted, 2012 WL

6005776 (D. Minn. Nov. 30, 2012); Estrada-Heredia v. Holder, No. 12-1157

(SRN/SER), 2012 WL 4839113, at *2 (D. Minn. Sept. 25, 2012) (“Petition challenged

only the length of [petitioner’s] ICE detention . . . . This Court can no longer order the

relief sought . . . because [petitioner] has already been repatriated to Mexico.” (internal

quotations omitted)), report and recommendation adopted, 2012 WL 4839019 (D. Minn.

Oct. 11, 2012). The Eighth Circuit reached a similar conclusion in Ali v. Cangemi, 419

F.3d 722, 724 (8th Cir. 2005) (“With Ali’s December 29, 2004 release, Ali arguably

received the relief he requested.”). Although that case ultimately concerned release rather

than removal, it illustrated the mootness effect of non-custody on petitions for release

from detention. Id.

       Here, Petitioner sought release from ICE custody. He was subsequently removed

from the United States. Because he is no longer in ICE custody, a writ of habeas corpus

cannot provide the relief he sought, and the Petition is moot.

                                 RECOMMENDATION

       Based on the above, and on all the records and proceedings herein,

IT IS HEREBY RECOMMENDED that:

       1.     Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241

(Doc. No. 1) be DENIED AS MOOT;

       2.     This action be DISMISSED WITHOUT PREJUDICE; and

       3.     Judgement be entered accordingly.



                                              4
Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals. Under Local Rule 72.2(b)(1), a party may file and serve specific written
objections to this Report within fourteen days. A party may respond to those objections
within fourteen days after service thereof. LR 72.2(b)(2). All objections and responses
must comply with the word or line limits set forth in LR 72.2(c).


                                         ORDER

       Also before the Court are Petitioner’s Motion to Reopen Case (Doc. No. 19),

Motion to Reopen (Doc. No. 39), and Motion to Appoint Counsel (Doc. No. 41). All of

these motions are ultimately derivative of Petitioner’s Petition (Doc. No. 1) to be released

from ICE custody. Petitioner, however, has now been removed from the country (see

Doc. No. 44, Third Supp. Resp.; Doc. No. 45, Third Decl. of Richard N. Pryd. Jr. ¶ 6),

and thus these motions are thereby rendered moot.

       Therefore:

       1. Petitioner’s Motion to Reopen Case (Doc. No. 19) is DENIED AS MOOT.

       2. Petitioner’s Motion to Reopen (Doc. No. 39) is DENIED AS MOOT.

       3.     Petitioner’s Motion to Appoint Counsel (Doc. No. 41) is DENIED AS

MOOT.



Dated: August 13, 2019.                                s/ Becky R. Thorson
                                                       BECKY R. THORSON
                                                       United States Magistrate Judge




                                             5
